                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANTHONY BYRD,
                                             CASE NO. 2:19-CV-4266
       Petitioner,                           JUDGE JAMES L. GRAHAM
                                             Magistrate Judge Chelsey M. Vascura
       v.

WARDEN TIM SHOOP,

       Respondent.

                                            ORDER

       On October 23, 2019, the Magistrate Judge issued a Report and Recommendation

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Court

recommending that petitioner’s Fourth Amendment claim be dismissed, as it is not cognizable in

a habeas action. (ECF No. 2.) Although the parties were advised of the right to file objections to

the Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so,

no objections have been filed.

       The Report and Recommendation (ECF No. 2) is ADOPTED and AFFIRMED. The

Fourth Amendment claim (Ground One) is hereby DISMISSED. This action will proceed as to

the insufficiency of evidence claim (Ground Two).

       Petitioner has waived the right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

       Date: November 18, 2019                      _______s/James L. Graham____________
                                                    JAMES L. GRAHAM
                                                    UNITED STATES DISTRICT JUDGE
